Case 2:18-cr-20800-SJM-APP ECF No. 130 filed 09/09/19        PageID.677   Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,


      v.                                      Case No. 2:18-cr-20800
                                              Hon. Stephen J. Murphy, III

DR. RAJENDRA BOTHRA,
DR. ERIC BACKOS,
DR. GANIU EDU,
DR. DAVID LEWIS,
DR. CHRISTOPHER RUSSO,
DR. RONALD KUFNER,

                  Defendants.
______________________________________/

          STIPULATION TO CONTINUE TIME TO FILE MOTIONS, TO
            ADJOURN TRIAL, AND TO FIND EXCLUDABLE DELAY

      The parties stipulate to continue the time to file motions and to adjourn the

trial to a date in July or August, 2020. The parties further stipulate, and jointly

move for the Court to find, that the time period between the trial date to be set and

January 7, 2020, the trial date currently set by the Court, qualifies as excludable

delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice

served by the granting of the requested continuance outweigh the best interests of

the public and the defendants in a speedy trial. The parties’ reasons for the

continuance and for a finding of excludable delay are as follows:



      !      Failure to grant the continuance would deny counsel for the
             defendant or the government the reasonable time necessary for
             effective preparation, taking into account the exercise of due
             diligence. Specifically, counsel will require time to review,
Case 2:18-cr-20800-SJM-APP ECF No. 130 filed 09/09/19       PageID.678    Page 2 of 5



             process, and analyze voluminous discovery which is still
             forthcoming. The discovery includes material seized during
             search warrants that were executed contemporaneously with
             arrest warrants, including approximately 1000 boxes of patient
             files; audio and video recordings; prescription data; medical
             billing data; and financial records. Counsel will require time to
             review the discovery in order to make decisions on pretrial
             motions, formulate defenses (if any), and pursue negotiated
             results.

      !      The case is so unusual or complex that it is unreasonable to
             expect adequate preparation for pretrial proceedings or for the
             trial itself within the current time limits because of the number
             of defendants or the nature of the prosecution. Specifically, this
             is a 56-count, multi-defendant case involving allegations of
             health care fraud conspiracy, a violation of 18 U.S.C. § 1349;
             substantive counts of health care fraud, violations of 18 U.S.C. §
             1347; conspiracy to distribute and possess with intent to
             distributed controlled substances, a violation of 21 U.S.C. §§
             846, 841(a)(1); and substantive counts of unlawful distribution
             of controlled substances, violations of 21 U.S.C. § 841(a). This
             case presents complex legal and factual issues to be reviewed in
             this matter, requires an extensive review of materials already
             provided, as well as materials that are still in the possession of
             the government. Thereafter, extensive research and analysis
             will be required to properly address all issues.

      !    The additional time will be required in order to review items of
           discovery and then to research, draft the motions contemplated
           and to further explore the possibility of a resolution of the
           matter short of trial.
      The parties, therefore, request that the Court find that the ends of justice

served by the granting of this continuance outweigh the best interests of the public

and the defendants in a speedy trial.
Case 2:18-cr-20800-SJM-APP ECF No. 130 filed 09/09/19      PageID.679      Page 3 of 5



                               Respectfully submitted,

MATTHEW SCHNEIDER                            313-963-2303
United States Attorney                       jcollins@collinslegal.net
s/ with consent of Brandy              R.    Counsel for Dr. David Lewis
McMillion
Brandy R. McMillion                          s/with consent of Laurence            H.
United States Attorney's Office              Margolis
211 W. Fort Street, Suite 2001               Laurence H. Margolis
Detroit, MI 48226                            Margolis Law
313-226-9622                                 214 S. Main Street, Suite 200
brandy.mcmillion@usdoj.gov                   Ann Arbor, MI 48104
Counsel for the United States                734-994-9590
                                             larry@lawinannarbor.com
s/with consent of David Griem                Counsel for Dr. Christopher Russo
David Griem
21 Kercheval Avenue                          s/with consent of Steven F. Fishman
Suite 363                                    Steven F. Fishman
Grosse Pointe Farms, MI 48236                615 Griswold Street, Suite 1125
313-962-8600                                 Detroit, MI 48226
davidgriemlaw@gmail.com                      313-962-4090
Counsel for Dr. Rajendra Bothra              sfish6666@gmail.com
                                             Counsel for Dr. Ronald Kufner
s/Mark J. Kriger
Mark J. Kriger
Larene & Kriger, PLC
1717 Penobscot Building
645 Griswold
Detroit, Michigan 48226
313-967-0100
mkriger@sbcglobal.net
Counsel for Dr. Eric Backos

s/with consent of Robert S. Harrison
Robert S. Harrison
Robert Harrison & Associates
40950 Woodward Ave, Suite 100                DATED: September 5, 2019
Bloomfield Hills, MI 48304
248-283-1600
rsh@harrisonplc.com
Counsel for Dr. Ganiu Edu

s/with consent of Jeffrey G. Collins
Jeffrey G. Collins
Collins Legal
1323 Broadway Street, Suite 800
Detroit, MI 48226
Case 2:18-cr-20800-SJM-APP ECF No. 130 filed 09/09/19        PageID.680    Page 4 of 5



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,


      v.                                      Case No. 2:18-cr-20800
                                              Hon. Stephen J. Murphy, III

DR. RAJENDRA BOTHRA,
DR. ERIC BACKOS,
DR. GANIU EDU,
DR. DAVID LEWIS,
DR. CHRISTOPHER RUSSO,
DR. RONALD KUFNER,

                  Defendants.
______________________________________/

           ORDER ADJOURNING DATES AND FOR FINDING OF
                      EXCLUDABLE DELAY

      The Court has considered the parties’ stipulation and joint motion to continue

and for a finding that the time period from January 7, 2020 to August 18, 2020

qualifies as excludable delay under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).

For the reasons described in the parties’ submission, and after considering the

factors listed in § 3161(h)(7)(B), the Court finds that the ends of justice served by

granting the parties’ requested continuance outweigh the best interests of the

public and the defendants in a speedy trial and that the time from January 7, 2020

to August 18, 2020 qualifies as excludable delay under § 3161(h)(7). Specifically, the

Court finds that:

      !      Failure to grant the continuance would deny counsel for the
             defendant or the government the reasonable time necessary for
             effective preparation, taking into account the exercise of due
             diligence. Specifically, counsel will require time to review,
Case 2:18-cr-20800-SJM-APP ECF No. 130 filed 09/09/19        PageID.681    Page 5 of 5



             process, and analyze voluminous discovery which is still
             forthcoming. The discovery includes material seized during
             search warrants that were executed contemporaneously with
             arrest warrants, including approximately 1000 boxes of patient
             files; audio and video recordings; prescription data; medical
             billing data; and financial records. Counsel will require time to
             review the discovery in order to make decisions on pretrial
             motions, formulate defenses (if any), and pursue negotiated
             results.

      !      The case is so unusual or complex because of the number of
             defendants or the nature of the prosecution, that it is
             unreasonable to expect adequate preparation for pretrial
             proceedings or for the trial itself within the current time limits.
             Specifically, this is a 56-count, multi-defendant case involving
             allegations of health care fraud conspiracy, a violation of 18
             U.S.C. § 1349; substantive counts of health care fraud, violations
             of 18 U.S.C. § 1347; conspiracy to distribute and possess with
             intent to distributed controlled substances, a violation of 21
             U.S.C. §§ 846, 841(a)(1); and substantive counts of unlawful
             distribution of controlled substances, violations of 21 U.S.C. §
             841(a). This case presents are complex legal and factual issues
             to be reviewed in this matter, an extensive review of materials
             already provided, as well materials that are still in the
             possession of the government. Thereafter, extensive research
             and analysis will be required to properly address the issues.

      IT IS THEREFORE ORDERED that the trial in this case will be continued

and that the following deadlines will apply to these proceedings:

             Pretrial Motions Deadline: April 17, 2020

             Plea Cut-Off / Final Pretrial Conference: July 30, 2020 at 10:00am

             Trial: August 18, 2020 at 9:00am

      SO ORDERED.

                                       s/Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
Dated: September 9, 2019               United States District Court Judge
